 

Execution Version

 

CONTRIBUTION AGREEMENT TO THE PROPERTY OF TRUST F/2868 (TWO THOUSAND EIGHT
HUNDRED SIXTY EIGHT) (THIS “AGREEMENT”), dated March 10, 2017, pursuant to the
following recitals, representations and clauses, by and between each of:

 

PARTIES

 

  I. MANUEL COSME ODABACHIAN (“MCO”), on his own behalf;         II. CARLOS
FERNANDO ALAMAN VOLNIE (“CAV”), on his own behalf, and         III. ONCBIOMUNE
PHARMACEUTICALS, INC., a Nevada corporation (“OBMP”), represented herein by
Andrew Albert Kucharchuk.

 

RECITALS

 

WHEREAS, the parties hereto, simultaneously to the execution hereof, have
entered into a trust agreement, dated March 10, 2017, identified as No. F/2868
(two thousand eight hundred sixty eight) (the “Trust” or “Trust Agreement”),
whereby MCO, CAV and OBMP acted in their capacity as trustors and beneficiaries,
and Banco Actinver, S.A., Institución de Banca Múltiple, Grupo Financiero
Actinver (the “Trustee”), acted in its capacity as trustee, for the purpose of
establishing a vehicle for a business venture between MCO, CAV and OBMP for the
development and commercialization of OBMP’s vaccine technology and other OBMP
cancer technologies in Mexico, as well as in connection with expediting clinical
development and marketing of OBMP’s therapeutic candidates in Mexico and other
countries and territories in Latin America.

 

WHEREAS, MCO and CAV, along with certain other shareholders of OBMP,
simultaneously to the execution hereof, have entered into a shareholders’
agreement in their capacity as direct or indirect shareholders of OBMP (as
applicable) (the “Shareholders’ Agreement” and together with the Trust
Agreement, the “Related Agreements”).

 

NOW THEREFORE, based on the foregoing premises and the representations,
warranties, covenants and agreements set forth herein, the parties hereby agree
as follows:

 

CLAUSES

 

CLAUSE I: DEFINITIONS AND INTERPRETATION

 

Clause 1.1 Defined Terms. In this Agreement, capitalized terms used herein shall
have the following meaning, in the understanding that capitalized terms not
defined herein shall have the respective meanings assigned to such terms in the
Trust Agreement.

 

“Affiliate” means, in connection with any Person (i) any other Person that,
directly or indirectly, Controls, is Controlled by, or is under common Control
with, such Person, or (ii) any other Person that owns or controls 50% (fifty
percent) or more of the shares or membership interests issued, and with voting
rights, of such Person, or (iii) any officer, managing member, executive, or
manager of such Person, or (iv) any other Person that is an officer, executive,
managing member, manager, or holds 50% (fifty percent) or more of the shares or
membership interests with voting rights of any of the Persons mentioned in
subsections (i) to (iii) of this definition.

 

   

  

 

“Agreement” has the meaning set forth in the preamble.

 

“CAV” has the meaning set forth under Parties.

 

“Closing” has the meaning set forth in Clause 2.2.

 

“Confidential Information” has the meaning set forth in Clause 5.1(b).

 

“Control” means the authority to determine the management, and the policies of a
Person, directly or indirectly, whether through holding securities or membership
interests with voting rights, through an agreement, or otherwise.

 

“Dollars” means the legal currency of the United States of America.

 

“Excluded Business” or “Excluded Businesses” has the meaning set forth in Clause
5.2(a).

 

“Excluded Contracts” has the meaning set forth in Exhibit “A”.

 

“General Indemnity Survival Period” has the meaning set forth in Clause
4.3(a)(iv).

 

“Governmental Authority” means any Federal, State, Municipal, or local authority
in the United States of America or Mexico.

 

“IFRS” shall mean International Financial Reporting Standards.

 

“Indemnified Person” means the person granting the indemnities referred to in
Clause IV hereof, which shall be either of the following, as applicable: (i) MCO
and CAV (jointly), or (ii) OBMP.

 

“Indemnifying Party” means the person granting the indemnities referred to in
Clause IV hereof, which shall be either the MCO and CAV (jointly and severally
in accordance with their respective pro rata percentage of the OBMP Shares they
both hold) or OBMP, as applicable

 

“LGSM” means the General Law of Companies (Ley General de Sociedades
Mercantiles), as amended, or supplemented from time to time.

 

“LIC” means the Credit Institutions Law (Ley de Instituciones de Crédito), as
amended, or supplemented from time to time.

 

“Losses” has the meaning set forth in Clause 4.1(a).

 

 2 

  

 

“Material Adverse Effect” means any adverse effect upon or change in the
condition (financial or otherwise) of Vitel Mexico and/or OBMP, or on their
ability to continue or conduct the Vitel Business or the OBMP Business, as
applicable, which is Material.

 

“Material Contract” means any agreement or contract (i) involving aggregate
payments to or by Vitel or OBMP, as applicable, in excess of US$50,000.00 (fifty
thousand Dollars 00/100); or (ii) which is outside the Vitel Business or the
OBMP Business, as applicable; or (iii) containing covenants limiting the ability
of Vitel or OBMP, as applicable, to compete in any line of business with any
Person or in any area or territory; or (iv) which binds Vitel or OBMP, as
applicable, to a term of more than one (1) year; or (v) imposes a lien or
encumbrance on the assets of Vitel or OBMP, or on the Vitel Shares or the OBMP
Shares. All Material Contracts are listed in Schedule I (q) and Schedule II (r)
hereof, except in the case of OBMP, those contracts filed with the Securities
and Exchange Commission in the United States of America as material contracts,
which are not listed separately.

 

“Material” or “Materially” means, when used to qualify an event, action,
condition, omission, or representation, warranty, covenant or other provision of
this Agreement, any circumstance, condition, event, series of substantially
similar or substantially related circumstances, conditions or events, that has,
in the aggregate, a cost or expense in excess of US$50,000.00 (fifty thousand
Dollars 00/100).

 

“MCO” has the meaning set forth under Parties.

 

“Mexico” means the United Mexican States.

 

“OBMP” has the meaning set forth under Parties.

 

“OBMP Business” means pharmaceutical development and sales.

 

“OBMP Governmental Permit” has the meaning set forth in Clause 3.2 (x).

 

“OBMP Indemnified Person” has the meaning set forth in Clause 4.1(a).

 

“OBMP IP Rights” has the meaning set forth in Clause 3.2 (gg).

 

“OBMP’s Knowledge” means the actual knowledge of Jonathan F. Head or Andrew A.
Kucharchuk.

 

“OBMP Licensed IP Rights” has the meaning set forth in Clause 3.2 (gg).

 

“OBMP Mexico” means Oncbiomune Mexico, S.A. de C.V., a Mexican variable stock
corporation, 50% (fifty per cent) of which is owned by OBMP and 50% (fifty per
cent) is owned by Vitel.

 

“OBMP Owned IP Rights” has the meaning set forth in Clause 3.2 (gg).

 

“OBMP Pipeline” shall mean the following:

 



 3 

  

 

(a) Ovcavax® Ovarian Cancer;

 

(b) PA-OBC – Breast Cancer;

 

(c) PGT-OBM – Renal Cancer; and

 

(d) Any other product under development, developed or to be developed by OBMP
and/or by Dr. Jonathan F. Head in collaboration, under contract or under any
other type of business relationship with OBMP or with any OBMP related Person.

 

“OBMP Products” shall mean the following:

 

(a) Proscavax® Prostate Cancer;

 

(b) OBMP Pipeline; and

 

(c) OBMP vaccine technology, OBMP cancer technologies for the treatment of
prostate, ovarian and various other types of cancer and any other technology for
medical treatment, drug or medical treatment owned by OBMP or by any OBMP
related Person or that use or are based on the technology included in the OBMP
IP Rights, the OBMP Licensed IP Rights, the OBMP Owned Rights or the OBMP
Registered IP Rights.

 

“OBMP Registered IP Rights” has the meaning set forth in Clause 3.2 (kk).

 

“OBMP Shares” means 61,158,013 shares of common stock and 2,107,681 shares of
Series B preferred stock of OBMP.

 

“Person” means any natural or legal person, trust, joint venture, partnership or
company, Governmental Authority, or any other entity of any kind, with or
without its own legal capacity.

 

“Related Agreements” has the meaning set forth in the recitals,

 

“Restricted Business” has the meaning set forth in Clause 5.2(a).

 

“ROW Opportunity” has the meaning set forth in Clause 5.2(b).

 

“Shareholders’ Agreement” has the meaning set forth in the recitals, as the same
may be amended, whether in whole or in part, supplemented, or otherwise altered,
renewed, or extended at any time.

 

“Third Party Claim” has the meaning set forth in Clause 4.4(a).

 

“Transactions” has the meaning set forth in Clause 2.2.

 

“Trust” or “Trust Agreement” has the meaning set forth in the recitals.

 

“Trustee” has the meaning set forth under Parties.

 

“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

 

 4 

  

 

“Vitel” means Vitel Laboratorios, S.A. de C.V., a Mexican variable stock
corporation.

 

“Vitel Business” means pharmaceutical development and sales.

 

“Vitel Governmental Permit” has the meaning set forth in Clause 3.1 (w).

 

“Vitel Indemnified Person” has the meaning set forth in Clause 4.2.

 

“Vitel IP Rights” has the meaning set forth in Clause 3.1 (ff).

 

“Vitel Licensed IP Rights” has the meaning set forth in Clause 3.1 (ff).

 

“Vitel Owned IP Rights” has the meaning set forth in Clause 3.1 (ff).

 

“Vitel Products” shall mean the following:

 

(a) Any other product under development, developed or to be developed by Vitel
that use or are based on any Vitel IP Rights, Vitel Licensed IP Rights, the
Vitel Owned IP Rights and the Vitel Registered IP Rights, or under contract or
under any other type of business relationship involving a Material Contract, the
Vitel IP Rights, the Vitel Licensed IP Rights, the Vitel Owned IP Rights and the
Vitel Registered IP Rights.

 

“Vitel Registered IP Rights” has the meaning set forth in Clause 3.1 (jj).

 

“Vitel Shares” means 98 (ninety eight) shares of the fixed capital stock of
Vitel, representing 98% of its outstanding capital stock.

 

Clause 1.2 Interpretation of Defined Terms. The definitions set forth in the
preceding Clause shall apply both in the singular and plural form of such terms.
When the context requires it, any pronoun shall include the corresponding male,
female, and neutral form. Unless the context requires otherwise, all references
to clauses, paragraphs, subsections, items, or numbers of clauses of this
Agreement, and all references to schedules and exhibits, shall be deemed to be
references to schedules and exhibits to this Agreement, which are hereby
incorporated by reference to form an integral part of this Agreement. Unless the
context requires otherwise, the words (a) “hereof”, “herein”, “hereunder”,
“pursuant hereto”, “below”, and words with similar meaning when used in this
Agreement, shall be deemed to refer to this Agreement in its entirety, and not
to any specific clause, paragraph, subsection, item, or number of this
Agreement; (b) “include”, “includes”, and “including” shall be deemed followed
by the phrase, “but not limited to”, unless otherwise specified; and (c)
“asset”, or “property” shall be deemed to have the meaning and effect, and to
refer to, each and every one of the assets and property, whether tangible or
intangible, including cash, shares, or interests, representing the capital stock
of any company or Person, securities, income, lease and contractual rights.
Likewise, references to (i) any agreement, contract, document, or instrument,
includes the reference to such agreement, contract, document, or instrument, as
amended, whether in whole or in part, supplemented, or otherwise altered from
time to time, and (ii) any law, rule, or regulation, includes the amendments
thereto from time to time, or any law, rule, or regulation that replaces them.

 

 5 

  

 

CLAUSE II: CONTRIBUTION OF ASSETS; CONDITIONS TO CONTRIBUTION

 

Clause 2.1 Contribution. As per the terms of the Trust Agreement, the parties
hereby acknowledge their contribution, assignment, transfer, conveyance and
delivery to the Trustee, free and clear of any liens or encumbrances, the
following assets:

 

(a) MCO and CAV transfer the Vitel Shares to the Trustee, and

 

(b) OBMP transfers the OBMP Shares to the Trustee.

 

The Trustee, as provided in the Trust Agreement, accepted and acquired from each
party, all the right, title and interest in the Vitel Shares and the OBMP Shares
as of this date from each party. As per the terms of the Trust Agreement, the
Trustee has acknowledged the receipt of such assets, and as of the date hereof
the Vitel Shares and the OBMP Shares shall form part of the Trust Property,
solely in furtherance of the Trust Purposes (as such terms are defined in the
Trust Agreement).

 

Clause 2.2 Conditions to the Transaction. The obligations of the parties hereto,
as well as the obligations of the parties to the Shareholders’ Agreement to
consummate the transactions contemplated by this Agreement and the Related
Agreements (collectively, the “Transactions”) at a closing to be held on the
date hereof (the “Closing”) is subject to the fulfillment of each of the
following conditions: (i) as applicable, MCO and CAV will have obtained and
delivered to OBMP customary payoff letters and lien release documentation
reasonably satisfactory to OBMP and their counsel relating to the repayment of
all debt of Vitel, including the termination of all liens on any assets of Vitel
securing any such debt; (ii) MCO and CAV will have forgiven all stockholder
loans and related party debt to Vitel and its shareholders and their Affiliates
on such terms that are consistent with the provisions hereof, and provided to
OBMP and Vitel (as applicable) releases in respect of any claims by MCO and CAV
against Vitel or OBMP relating to such loans; (iii) MCO and CAV will have
obtained and delivered to OBMP the resignations of each of the directors and
officers of Vitel including MCO and CAV; (iv) Vitel will have an amount of
working capital of $10,000.00 (ten thousand Dollars 00/100) as of the
consummation of the Transactions; (v) each of Vitel and OBMP shall have a total
indebtedness in their balance sheet as of the date hereof in an amount of no
greater than $450,000.00 (four hundred and fifty thousand Dollars 00/100) as set
forth in the schedules of assets and liabilities of Vitel and the financial
statements of OBMP, attached hereto as Schedule 3.1(k) and Schedule 3.2(l),
respectively; (vi) each of MCO and CAV shall have entered into employment
agreements with Vitel in form and substance satisfactory to OBMP; (vii) Vitel
and OBMP shall each have received all necessary governmental, board of directors
and third-party approvals and consents to the Transactions; (viii) Vitel
Asesores, S.C. shall each have transferred all intellectual property in its name
to Vitel; and (ix) MCO and CAV shall each have transferred one (1) share of the
fixed capital stock of Vitel representing 2% of its outstanding capital stock to
OBMP. Promptly following the Closing, OBMP shall direct the Trustee to sign the
written consents necessary to amend OBMP’s charter and bylaws substantially in
the form of the documents attached to the Shareholders’ Agreement as Exhibit E
and to elect MCO, CAV, Jonathan F. Head and Andrew A. Kucharchuk as directors of
Vitel and such directors to elect MCO, CAV, Jonathan F. Head and Andrew A.
Kucharchuk as officers of Vitel; and Vitel Asesores, S.C. shall have changed its
name to a name not containing the word “Vitel”.

 

 6 

  

 

CLAUSE III: REPRESENTATIONS AND WARRANTIES

 

Clause 3.1 Representations and Warranties of MCO and CAV. Except as set forth in
the Schedules prepared by MCO and CAV and attached hereto, each of MCO and CAV
hereby represents and warrants, individually with respect to themselves, and
jointly and severally with respect to Vitel, that all statements contained in
this Clause 3.1 are true, complete and correct with respect to themselves as of
the date of this Agreement. Moreover, MCO and CAV hereby represent that there
has been no omission of information of relevant aspects that would adversely
affect the transaction between the parties of that if known by OBMP, would have
had as a reasonable result that OBMP would have decided not to enter into this
Agreement:

 

(a) Each is an individual, resident of Mexico, and Vitel is a variable stock
corporation, duly organized and validly existing under the laws of Mexico;

 

(b) Each has full legal capacity and all requisite power and authority to enter
into and comply with their obligations under this Agreement pursuant to its
terms;

 

(c) Entering into and performing under this Agreement does not entail a
violation or breach of (i) any agreement, contract, license, resolution or order
to which MCO, CAV or Vitel is a party (as applicable), or to which any of their
assets is subject; or (ii) any law, regulation, circular letter, order, decree
from any Governmental Authority, its corporate bylaws or any of its governing
documents, applicable to each of MCO, CAV or Vitel (as applicable);

 

(d) Each is the sole and exclusive owner of 49 shares (together, a total of 98
shares of the fixed capital stock of Vitel) which together represent 98% of the
outstanding capital stock of Vitel, which have been duly authorized, validly
issued, fully paid and non-assessable and having no connection to illegal
activities, and are free from all liens, conditions, limitations or restrictions
on ownership, or any option or preferential right of any kind, except for the
restrictions set forth in the bylaws of Vitel and in the LGSM (as such term is
defined below), which have been obtained from legal sources, as a result of
activities performed within the framework of the law, and that there is no
connection whatsoever to illegal activities;

 

(e) Each of MCO and CAV shall transfer to the Trustee, as provided herein and
for the Trust Purposes, ownership of and title over his portion of the Vitel
Shares;

 

(f) The 49 shares of Vitel (together, a total of 98 shares of the fixed capital
stock of Vitel) that each currently owns are not subject to any contract,
agreement, or any other document that pursuant to its terms (i) creates a call
option or purchase right, or any other right to acquire such shares, in favor of
a third party; or (ii) restricts, in any way, any assignment, transfer, or
pledge, except for the restrictions set forth in the bylaws of Vitel and in the
LGSM;

 

(g) Except for the authorizations that, as applicable, have been obtained and
are in full force and effect, no authorization or approval whatsoever is
required to enter into this Agreement, or to comply with or perform the
obligations assumed by each of MCO and CAV in terms of this Agreement, which are
legal, valid, binding, and enforceable against him pursuant to their respective
terms;

 

 7 

  

 

(h) As of this date there is no, and to the best of their knowledge there is no
risk that any, action, complaint, claim, legal requirement, or proceeding will
be filed before any court, governmental agency, arbitrator, or judicial body
with regard to him or his property or Vitel or the property of Vitel (i) that
affects the legality, validity, or enforceability of this Agreement, (ii) the
legal title over the Vitel Shares that each of MCO and CAV owns, or the transfer
of the Vitel Shares to the Trustee in accordance with the terms of the Trust
Agreement, (iii) that prevents the consummation of any of the transactions
contemplated herein, or (iv) that may affect the value of OBMP’s investment in
the Vitel Shares;

 

(i) Except as provided in Schedule 3.1 (i) hereof, there is no action,
proceeding, arbitration, investigation or audit, whether civil, criminal,
administrative or judicial action pending or, to MCO and CAV’s knowledge,
threatened, against or involving MCO and CAV or Vitel as of the date of this
Agreement. There are no judgments, rulings, assessments or injunctions currently
outstanding against Vitel;

 

(j) Except as provided in Schedule 3.1 (j) hereof, Vitel does not own, directly
or indirectly, any equity interest or ownership stake in any Person, and has no
commitment to contribute to the capital of, make loans to, or share in the
losses of, any Person;

 

(k) True and complete copies of a list of the assets and liabilities of Vitel as
of February 28, 2017 and as are set forth in Schedule 3.1 (k) hereto. Such list
has been prepared from, are in accordance with and accurately reflect, the books
and records of Vitel, have been prepared in accordance with applicable law and
IFRS and fairly present the changes in income, stockholders’ equity and
financial position of Vitel, as of the times and for the periods referred to
therein and properly reflect the financial position and results of operation of
Vitel. Vitel maintains a standard system of accounting established and
administered in accordance with IFRS. There has been no material adverse change
in the business, results of operations, condition (financial or otherwise) or
prospects of Vitel since February 28, 2017;

 

(l) Vitel does not have any undisclosed liabilities, and (i) as of the date
hereof, Vitel has an amount of working capital of $10,000.00 (ten thousand
Dollars 00/100); (ii) as of February 28, 2017 has a total indebtedness in its
balance sheet in an amount of no greater than $450,000.00 (four hundred and
fifty thousand Dollars 00/100), as evidenced in Schedule 3.1(k) (exclusive of
Vitel’s related party debt, as discussed in Clause 2.2 hereof); and (iii) after
February 28, 2017 has incurred debt only in the normal course of Vitel’s
business operations, with the understanding that no other debts have been
incurred as of the date hereof that would have a Material Adverse Effect on
Vitel;

 

(m) Except for the execution and delivery of this Agreement or as set forth in
Schedule 3.1 (m), Vitel has conducted the Vitel Business only in the ordinary
course, and there has not been a Material Adverse Effect in Vitel;

 

(n) Set forth on Schedule 3.1 (n) is a true, correct and complete list of all
real property owned or leased by Vitel and all real property leases, surveys,
encumbrances, and material documents relating to such real property. Vitel has
good and marketable title to its respective estate in the owned real property.
To MCO and CAV’s knowledge, there is no actual or proposed condemnation,
requisition or taking by any Governmental Authority of any portion of the real
property or any existing or proposed plan to modify or realign any street or
highway abutting the real property. Vitel does not have any right, title or
interest in any real property other than the real property listed in Schedule
3.1 (n);

 

 8 

  

 

(o) Vitel has good title to all of the tangible personal property reflected in
the financial statements, free and clear of all encumbrances. All facilities,
machinery, equipment, fixtures, vehicles and other properties owned, leased or
used by Vitel are in good operating condition and repair (reasonable wear and
tear excepted) and are reasonably fit and usable for the purposes for which they
are being used;

 

(p) The current use of the real property is a lawful use and Vitel holds the
necessary consents governing that use. To MCO and CAV’s knowledge, such real
property is not in violation of any applicable laws or third party rights;

 

(q) Schedule 3.1 (q) hereto sets forth a true, complete and correct list of
every Material Contract to which the Vitel is a party;

 

(r) Except as set forth in Schedule 3.1 (r), (i) there is not and, to MCO and
CAV’s knowledge, there has not been any claim nor has it been alleged by any
Person, with respect to any Material Contract, any existing or uncured breach or
event that, with notice or lapse of time or both, would constitute a breach on
the part of Vitel, or, to MCO and CAV’s knowledge, on the part of any other
party thereto, and to MCO and CAV’s knowledge, none of the foregoing has been
threatened in writing; (ii) no consent from, or notice to, any governmental
entity or other Person is required in order to maintain in full force and effect
any of Vitel’s contracts following the consummation of this Agreement (other
than such consents that have been obtained and such notices that have been duly
given); and (iii) each of Vitel’s contracts is in full force and effect and is
valid and enforceable in accordance with its terms against the other parties
thereto and, to MCO and CAV’s knowledge, to other parties thereto;

 

(s) There exist no contracts where the shareholders of Vitel (or one of its
Affiliates other than Vitel) are a party by which Vitel receives any rights or
benefits, including supply contracts;

 

(t) Schedule 3.1 (t) includes a list of all policies of fire and casualty,
liability and other forms of insurance maintained by or on behalf of Vitel,
along with the name of the holder of each such policy, and the amount of
coverage and of any deductible under each such policy. Each policy listed on
Schedule 3.1 (t) is in full force and effect. No notice of cancellation or
nonrenewal with respect to, or disallowance of any claim under, or increase of
the premium for any such insurance policy listed on Schedule 3.1 (t) has been
received by MCO or CAV, or to their knowledge, by Vitel. There is no default
with respect to any provision contained in any such insurance policy and there
has not been any failure to give any notice or present any claim under any such
insurance policy in a timely fashion or in the manner or detail required by any
such insurance policy that would have a Material Adverse Effect on the ability
of Vitel to enjoy the benefits of any such insurance policy;

 

 9 

  

 

(u) To MCO and CAV’s knowledge, Vitel has complied (except for such past
noncompliance which has been fully resolved, including payment of all fines,
penalties or other sanctions) and is in compliance, with all applicable
environmental laws, including all consents issued pursuant to applicable
environmental laws;

 

(v) Neither MCO and CAV nor Vitel have received any written notice from any
governmental entity or third party alleging that Vitel is not in compliance
with, or has or may have any liability or investigatory, corrective or remedial
obligation under, any environmental law the matter underlying which has not been
fully resolved, including payment of all fines, penalties, or other sanctions;

 

(w) Schedule 3.1 (w) sets forth a true, correct and complete list of all valid,
subsisting and in good standing governmental permits with respect to: (a) the
ownership or use of Vitel’s properties and/or; (b) the operation of the Vitel
Business, in either case that are held by or for the benefit of Vitel (the
“Vitel Governmental Permits”). Except for the Vitel Governmental Permits, there
are no other governmental permits necessary for: (a) the ownership or use of
Vitel’s properties; or (b) the operation of the Vitel Business. The execution of
this Agreement and the obligations contemplated herein shall not cause a default
or breach of or result in the revocation or termination of any Vitel
Governmental Permits;

 

(x) Vitel has complied and is in compliance, in each case in all respects, with
all applicable laws;

 

(y) All of the employee benefit plans of Vitel are in compliance in all respects
with applicable law. Schedule 3.1 (y) hereto contains a true and complete list
of all employee benefit plans, which are available to an employee, officer or
director of Vitel due to their employment with Vitel;

 

(z) There is no pending and there has not been any labor strike, dispute,
slowdown, stoppage or lockout, with respect to Vitel, and to MCO and CAV’s
knowledge, no such action is threatened against Vitel, in each case, other than
routine individual grievances which are not Material to the Vitel Business,
financial condition or results of operations of Vitel;

 

(aa) Vitel is not a party to or bound by any collective bargaining contract or
similar contract with any labor organization applicable to employees of Vitel;

 

(bb) No labor union is certified by a relevant labor relation’s authority, to
the extent applicable, as bargaining agent for any of the employees of Vitel and
no union organizing or decertification activities are underway or, to MCO and
CAV’s knowledge, threatened;

 

(cc) All payments, premiums, contributions, reports, returns and similar
documents required to be made by any applicable law, have been timely made to
the appropriate payee. The consummation of obligations included herein will not
result in the creation or acceleration of any benefit or payment to an employee,
officer or director of Vitel;

 

 10 

  

 

(dd) All tax returns required to be filed by or with respect to Vitel in any
jurisdiction to which it is subject, have been timely filed and all taxes have
been paid, including, but not limited to, the submission of tax returns and
notices, payment of taxes and other contributions, fines and surcharges, fees of
the Mexican Social Security Institute (Instituto Mexicano del Seguro Social),
the National Workers Housing Fund Institute (Instituto Nacional del Fondo para
la Vivienda de los Trabajadores) and the Pension System (Sistema de Ahorro para
el Retiro). All such tax returns are true, correct, complete, and set forth all
items required by applicable tax laws. Vitel has paid in full or set up an
adequate reserve on the financial statements attached to Schedule 3.1 (k) in
respect of all taxes for the periods covered by such tax returns, and there are
no outstanding governmental tax encumbrances on any assets of Vitel. No tax
examination or audit of Vitel is currently in progress or has been conducted
since the date of Vitel’s formation. Neither MCO or CAV, nor Vitel, have applied
for and/or received a ruling from any tax authority regarding a past or
prospective transaction of Vitel that affects or may affect the tax liability of
Vitel after date hereof;

 

(ee) Vitel is not a party to a tax sharing agreement or similar contract, nor is
it included in a consolidated tax return of another Person;

 

(ff) Vitel is the sole and exclusive owner, or has the valid right or license to
use, and, to the extent that it does any of the following, to develop, make,
have made, offer for sale, sell, import, copy, modify, create derivative works
of, distribute, license, and dispose of all intellectual property relating to,
used in, or held for the Vitel Business or by Vitel (such intellectual property
being hereinafter collectively referred to as the “Vitel IP Rights”). Other than
the Vitel IP Rights, neither Vitel, nor MCO or CAV hold or own any other
intellectual property of any kind, including any intellectual property that is
similar to the Vitel IP Rights. The Vitel IP Rights are sufficient for the
conduct of the Vitel Business and Vitel has not transferred, assigned,
exclusively licensed or otherwise conveyed to any Affiliate or third party any
of the Vitel IP Rights necessary for the conduction of the Vitel Business. As
used in this Agreement, “Vitel Owned IP Rights” means Vitel IP Rights that are
or are purportedly owned by Vitel; and “Vitel Licensed IP Rights” means Vitel IP
Rights that are not Vitel Owned IP Rights;

 

(gg) Neither the execution, delivery and performance of this Agreement nor the
consummation of the transaction between the parties as provided herein will: (i)
constitute a breach of or default under any instrument, license or other
contract governing any Vitel IP Right; (ii) cause the forfeiture or termination
of, or give rise to a right of forfeiture or termination of, any Vitel IP Right;
or (iii) impair the right of Vitel to use, develop, make, have made, offer for
sale, sell, import, copy, modify, create derivative works of, distribute,
license, or dispose of any Vitel IP Right or portion thereof;

 

(hh) Except as set forth in Schedule 3.1 (hh), the operation of the Vitel
Business has not infringed or misappropriated, or is infringing or
misappropriating, any intellectual property of any other party. There is no
pending, or to the knowledge of MCO or CAV, threatened, claim or litigation
contesting the validity, ownership or right of Vitel to exercise any Vitel IP
Right, nor, to the knowledge of MCO or CAV, is there any legitimate basis for
any such claim;

 

(ii) Vitel has secured valid written assignments from all of Vitel’s current and
former founders, interest holders, officers, consultants, independent
contractors and employees who were involved in, or who contributed to, the
creation or development of any Vitel Owned IP Rights. No current or former
founder, interest holder, employee, officer, manager, director, consultant or
independent contractor of Vitel has any right, license, claim or interest
whatsoever in or with respect to any Vitel Owned IP Rights;

 

 11 

  

 

 

(jj) Schedule 3.1 (jj) of this Agreement contains a true and complete list of
(1) Vitel Owned IP Rights (including all registrations of any patents,
copyrights, mask works, trademarks, service marks, and internet domain names,
and all applications therefor), (2) Vitel Licensed IP Rights, (3) all
applications, registrations, filings and other formal written governmental
actions made or taken pursuant to applicable law by Vitel to secure, perfect or
protect its interest in Vitel IP Rights and (4) all proceedings or actions
before any governmental authority, including the Instituto Mexicano de la
Propiedad Industrial or equivalent authority anywhere else in the world) related
to any of Vitel IP Rights (collectively, the “Vitel Registered IP Rights”).
Except as set forth on Schedule 3.1 (hh), all Vitel Registered Owned IP Rights
held by Vitel are valid, enforceable and subsisting, and Vitel is the owner
thereof. Except as set forth on Schedule 3.1 (jj), Vitel exclusively owns all
trademarks and trade names used in connection with the operation or conduct of
the Vitel Business, including the sale, licensing, distribution or provision of
any Vitel products or services;

 

(kk) Except as set forth on Schedule 3.1 (kk), there are no royalties,
honoraria, fees or other payments payable by Vitel to any third Person (other
than salaries payable to employees and independent contractors not contingent on
or related to use of their work product) as a result of the use, license-in,
manufacture, sale, offering for sale, copying, distribution, or disposition of
any Vitel Owned IP Rights by Vitel and none shall become payable as a result of
the consummation of the transaction between the parties as provided herein;

 

(ll) Neither MCO or CAV, nor Vitel, or any Person acting in their behalf, has
entered into any contract entitling any Person to any brokers’ or finder’s fee
or any other commission or similar fee in connection with the execution and
delivery of this Agreement;

 

(mm) All receivables and trade accounts payable of Vitel are bona fide
transactions in the ordinary course of business and valued in accordance with
IFRS. No receivable of Vitel is subject to any claim of reduction, customer
credit balance, set-off, prepayment, counterclaim, billing adjustment,
recoupment or other claim for credit, allowances, adjustments, or subject to
bankruptcy or similar proceedings;

 

(nn) All inventory of Vitel consists of a quantity and quality usable and
salable in the ordinary course of business, is not obsolete, defective, damaged
or slow moving (subject to reserves therefore reflected in the financial
statements), is merchantable, fit for its intended use and is valued in
accordance with IFRS. No inventory of Vitel is subject to any consignment,
bailment, and warehousing or similar contract;

 

(oo) Except as set forth on Schedule 3.1 (oo), Vitel owns or leases all the
properties used in the Vitel Business;

 

 12 

  

 

(pp) Except as otherwise disclosed on Schedule 3.1 (pp) there are no liabilities
or contracts between: (i) Vitel, on the one hand, and (ii) MCO or CAV (or one of
their affiliates) or any Person who currently is serving, or has within the past
twenty-four months served, as an officer, director, or equity holder of Vitel
(or one of their Affiliates), on the other hand. Neither MCO or CAV, nor any of
their Affiliates has any interest in any properties used by Vitel;

 

(qq) Set forth in Schedule 3.1(qq) are true and complete English translations of
the bylaws of Vitel, which constitute all of its governing documents;

 

(rr) Each of MCO and CAV is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Each of MCO and CAV agrees to furnish any additional
information requested by OBMP or any of its Affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
acquisition of the OBMP Shares;

 

(ss) Each of MCO and CAV is indirectly acquiring the OBMP Shares solely for
their own beneficial account, for investment purposes, and not with a view to,
or for resale in connection with, any distribution of the OBMP Shares. Each of
MCO and CAV understands that the OBMP Shares have not been registered under the
Securities Act or any state securities laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
MCO and CAV and of the other representations made by MCO and CAVO in this
Agreement and the Related Agreements. MCO and CAV understand that OBMP is
relying upon the representations and agreements contained in this Agreement (and
any supplemental information) for the purpose of determining whether the
issuance of the OBMP Shares pursuant to the Related Agreements meets the
requirements for such exemptions;

 

(tt) Each of MCO and CAV agrees: (A) that they will not sell, assign, pledge,
give, transfer or otherwise dispose of the OBMP Shares or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the OBMP Shares under the Securities Act and all applicable
state securities laws, or in a transaction which is exempt from the registration
provisions of the Securities Act and all applicable state securities laws; (B)
that the certificates representing the OBMP Shares will bear a legend making
reference to the foregoing restrictions as described in Section 4.02 of the
Shareholders’ Agreement; and (C) that OBMP and its Affiliates shall not be
required to give effect to any purported transfer of such OBMP Shares except
upon compliance with the foregoing restrictions;

 

(uu) Each of MCO and CAV acknowledges that neither OBMP nor any other person
offered to sell, issue or transfer the OBMP Shares to it by means of any form of
general solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (B) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising;

 

(vv) Except for the representations and warranties expressly contained in this
Agreement, neither MCO or CAV, nor any other Person acting on behalf of MCO or
CAV, makes any representation or warranty, express or implied;

 

 13 

  

 

 

Clause 3.2 Representations and Warranties of OBMP. Except as set forth in the
Schedules prepared by OBMP and attached hereto, OBMP hereby represents and
warrants, through its legal representative, that all statements contained in
this Clause 3.2 are true, complete and correct as of the date of this Agreement.
Moreover, OBMP hereby represents that there has been no omission of information
of relevant aspects that would adversely affect the transaction between the
parties of that if known by MCO or CAV, would have had as a reasonable result
that MCO and CAV would have decided not to enter into this Agreement:

 

(a) It is a corporation, duly organized and validly existing under the laws of
the State of Nevada, USA;

 

(b) It has full legal capacity and sufficient corporate authorizations to enter
into and comply with its obligations under this Agreement pursuant to its terms,
and its representatives have all requisite power and authority to enter into
this Agreement on its behalf and perform its obligations hereunder;

 

(c) Entering into and performing under this Agreement does not entail a
violation or breach of (i) any provision of its articles of incorporation,
bylaws, or any of its governing documents; or (ii) any agreement, contract,
license, resolution or order to which it is a party, or to which OBMP, or any of
its assets is subject; or (iii) any law, regulation, circular letter, order or
decree from any Governmental Authority applicable to OBMP;

 

(d) OBMP has an authorized capital stock which consists of (i) 500,000,000
shares of common stock, par value $0.0001 per share, and (ii) 20,000,000 shares
of preferred stock, par value $0.0001 per share, and OBMP had 61,158,013 shares
of common stock, and 1,000,000 shares of Series A preferred stock, issued and
outstanding as of February 20, 2017. Upon the Closing and the consummation of
the Transactions set forth herein and in the Related Agreements, (i) the
Management Stockholders (as such term is defined in the Shareholders’ Agreement)
will collectively hold 21,926,078 shares of common stock, 250,000,000 shares of
series A preferred stock, and 289,200,000 shares of series B preferred stock of
OBMP, which represent at least 39% (thirty nine per cent) but in no case greater
that 40% (forty per cent) of the votes represented by the voting stock of OBMP;
(ii) the Vitel Stockholders (as such term is defined in the Shareholders’
Agreement) will collectively hold (indirectly through the Trustee of the Trust
Agreement) 61,158,013 shares of common stock, and 500,000,000 shares of series B
preferred stock of OMBP, which represent at least 39% (thirty nine per cent) but
in no case greater than 40% (forty per cent) of the votes represented by the
voting stock of OBMP; and (iii) no other stockholder in OBMP will hold shares of
OBMP which represent more than 19% (nineteen per cent) of the votes represented
by the voting stock of OBMP. Additionally, OBMP represents that it has issued
the OBMP Shares to the Trustee, to hold in its capacity as trustee of this Trust
Agreement, for the benefit of MCO and CAV, which shares are free from all liens,
conditions, limitations or restrictions on ownership, or any option or
preferential right of any kind, and which have been duly authorized, validly
issued, fully paid and non-assessable, and that such issuance has no connection
whatsoever to illegal activities;

 

(e) It shall transfer to the Trustee, as provided herein and for the Trust
Purposes, ownership of and title over the OBMP Shares;

 

 14 

  

 

(f) The OBMP Shares are not subject to any contract, agreement, or any other
document that pursuant to its terms (i) creates a call option or purchase right,
or any other right to acquire such shares, in favor of a third party; or (ii)
restricts, in any way, any assignment, transfer, or pledge, except for the
restrictions set forth in the Shareholders’ Agreement;

 

(g) Except for the authorizations that, as applicable, have been obtained and
are in full force and effect, no authorization or approval whatsoever is
required to enter into this Agreement, or to comply with or perform the
obligations assumed by it in terms of this Agreement, which are legal, valid,
binding, and enforceable against OBMP pursuant to their respective terms;

 

(h) As of this date there is no, and to the best of its knowledge there is no
risk that any, action, complaint, claim, legal requirement, or proceeding will
be filed before any court, governmental agency, arbitrator, or judicial body
with regard to OBMP or its property (i) that affects the legality, validity, or
enforceability of this Agreement, (ii) the legal title over the OBMP Shares or
the transfer of the OBMP Shares to the Trustee in accordance with the terms of
this Agreement, (iii) that prevents the consummation of any of the transactions
contemplated herein or (iv) that may affect the value of MCO and CAV’s
investment in the OBMP Shares;

 

(i) Its representative has sufficient powers of attorney and authorities, and
the corporate authorizations required to validly enter into this Agreement on
its behalf, and to validly bind OBMP under the terms hereof, and that such
powers of attorney, authorities, and corporate or other authorizations have not
been revoked, amended, or limited in any way;

 

(j) Except as provided in Schedule 3.2 (j) hereof, there is no action,
proceeding, arbitration, investigation or audit, whether civil, criminal,
administrative or judicial action pending or, to OBMP’s knowledge, threatened,
against or involving OBMP as of the date of this Agreement. There are no
judgments, rulings, assessments or injunctions currently outstanding against
OBMP;

 

(k) Except as provided in Schedule 3.2 (k) hereof, OBMP does not own, directly
or indirectly, any equity interest or ownership stake in any Person, and has no
commitment to contribute to the capital of, make loans to, or share in the
losses of, any Person;

 

(l) True and complete copies of the financial statements of OBMP as of September
30, 2016 and as are set forth in Schedule 3.2 (l) hereto. The financial
statements have been prepared from, are in accordance with and accurately
reflect, the books and records of OBMP, have been prepared in accordance with
applicable law and U.S. GAAP, and fairly present the changes in income,
stockholders’ equity and financial position of OBMP, as of the times and for the
periods referred to therein and properly reflect the financial position and
results of operation of OBMP. OBMP maintains a standard system of accounting
established and administered in accordance with U.S. GAAP. There has been no
material adverse change in the business, results of operations, condition
(financial or otherwise) or prospects of OBMP since September 30, 2106;

 

 15 

  

 

(m) OBMP does not have any undisclosed liabilities, and (i) as of September 30,
2016, OBMP had a total indebtedness (consisting of loans payable, convertible
notes and line of credit drawings) in its balance sheet in an amount of no
greater than $450,000.00 (four hundred and fifty thousand Dollars 00/100), as
evidenced in Schedule 3.2(l); (ii) on November 2016 it obtained a financing
which will be reported in its financial statements as of December 31st, 2016;
and (iii) after September 30, 2016 has incurred debt only in the normal course
of OBMP’s business operations, with the understanding that no other debts have
been incurred as of the date hereof that would have a Material Adverse Effect in
OBMP;

 

(n) Except for the execution and delivery of this Agreement or as set forth in
Schedule 3.2 (n), OBMP has conducted the OBMP Business only in the ordinary
course, and there has not been a Material Adverse Effect in OBMP;

 

(o) Set forth on Schedule 3.2 (o) is a true, correct and complete list of all
real property owned or leased by OBMP and all real property leases, surveys,
encumbrances, and material documents relating to such real property. OBMP has
good and marketable title to its respective estate in the owned real property.
To OBMP’s knowledge, there is no actual or proposed condemnation, requisition or
taking by any Governmental Authority of any portion of the real property or any
existing or proposed plan to modify or realign any street or highway abutting
the real property. OBMP does not have any right, title or interest in any real
property other than the real property listed in Schedule 3.2 (o);

 

(p) OBMP has good title to all of the tangible personal property reflected in
the financial statements, free and clear of all encumbrances. All facilities,
machinery, equipment, fixtures, vehicles and other properties owned, leased or
used by OBMP are in good operating condition and repair (reasonable wear and
tear excepted) and are reasonably fit and usable for the purposes for which they
are being used;

 

(q) The current use of the real property is a lawful use and OBMP holds the
necessary consents governing that use. To OBMP’s knowledge, such real property
is not in violation of any applicable laws or third party rights;

 

(r) Schedule 3.2 (r) hereto sets forth a true, complete and correct list of
every Material Contract (i) to which OBMP is a party; and (ii) which has not
been filed as an exhibit to a periodic report filed by OMBP with the Securities
and Exchange Commission in the United States of America;

 

(s) Except as set forth in Schedule 3.2 (s), (i) there is not and, to OBMP’s
knowledge, there has not been any claim nor has it been alleged by any Person,
with respect to any Material Contract, any existing or uncured breach or event
that, with notice or lapse of time or both, would constitute a breach on the
part of OBMP, or, to OBMP’s knowledge, on the part of any other party thereto,
and to OBMP’s knowledge, none of the foregoing has been threatened in writing;
(ii) no consent from, or notice to, any governmental entity or other Person is
required in order to maintain in full force and effect any of OBMP’s contracts
following the consummation of this Agreement (other than such consents that have
been obtained and such notices that have been duly given); and (iii) each of
OBMP’s contracts is in full force and effect and is valid and enforceable in
accordance with its terms against the other parties thereto and, to OBMP’s
knowledge, to other parties thereto;

 

 16 

  

 

(t) Except as set forth in Schedule 3.2(t), there exist no contracts where the
shareholders of OBMP (or one of its Affiliates other than OBMP) are a party by
which OBMP receives any rights or benefits, including supply contracts;

 

(u) Schedule 3.2 (u) includes a list of all policies of fire and casualty,
liability and other forms of insurance maintained by or on behalf of OBMP, along
with the name of the holder of each such policy, and the amount of coverage and
of any deductible under each such policy. Each policy listed on Schedule 3.2 (u)
is in full force and effect. No notice of cancellation or nonrenewal with
respect to, or disallowance of any claim under, or increase of the premium for
any such insurance policy listed on Schedule 3.2 (u) has been received by OBMP.
There is no default with respect to any provision contained in any such
insurance policy and there has not been any failure to give any notice or
present any claim under any such insurance policy in a timely fashion or in the
manner or detail required by any such insurance policy that would have a
Material Adverse Effect on the ability of OBMP to enjoy the benefits of any such
insurance policy;

 

(v) OBMP has complied (except for such past noncompliance which has been fully
resolved, including payment of all fines, penalties or other sanctions) and is
in compliance, with all applicable environmental laws, including all consents
issued pursuant to applicable environmental laws;

 

(w) OBMP has not received any written notice from any Governmental Authority or
third party alleging that OBMP is not in compliance with, or has or may have any
liability or investigatory, corrective or remedial obligation under, any
environmental law the matter underlying which has not been fully resolved,
including payment of all fines, penalties, or other sanctions;

 

(x) Schedule 3.2 (x) sets forth a true, correct and complete list of all valid,
subsisting and in good standing governmental permits with respect to: (a) the
ownership or use of OBMP’s properties and/or; (b) the operation of the OBMP
Business, in either case that are held by or for the benefit of OBMP (the “OBMP
Governmental Permits”). Except for the OBMP Governmental Permits, there are no
other governmental permits necessary for: (a) the ownership or use of OBMP’s
properties or; (b) the operation of the OBMP Business. The execution of this
Agreement and the obligations contemplated herein shall not cause a default or
breach of or result in the revocation or termination of any OBMP Governmental
Permits;

 

(y) OBMP has complied and is in compliance, in each case in all respects, with
all applicable laws;

 

(z) All of the employee benefit plans of OBMP are in compliance in all respects
with applicable law. Schedule 3.2 (z) hereto contains a true and complete list
of all employee benefit plans, which are available to an employee, officer or
director of OBMP due to their employment with OBMP;

 

 17 

  

 

(aa) There is no pending and there has not been any labor strike, dispute,
slowdown, stoppage or lockout, with respect to OBMP, and to OBMP’s knowledge, no
such action is threatened against OBMP, in each case, other than routine
individual grievances which are not Material to the OBMP Business, financial
condition or results of operations of OBMP;

 

(bb) OBMP is not a party to or bound by any collective bargaining contract or
similar contract with any labor organization applicable to employees of OBMP;

 

(cc) No labor union is certified by a relevant labor relation’s authority, to
the extent applicable, as bargaining agent for any of the employees of OBMP and
no union organizing or decertification activities are underway or, to OBMP’s
knowledge, threatened;

 

(dd) All payments, premiums, contributions, reports, returns and similar
documents required to be made by any applicable law, have been timely made to
the appropriate payee. The consummation of obligations included herein will not
result in the creation or acceleration of any benefit or payment to an employee,
officer or director of OBMP;

 

(ee) All tax returns required to be filed by or with respect to OBMP in any
jurisdiction to which it is subject, have been timely filed and all taxes have
been paid, including, but not limited to, the submission of tax returns and
notices, payment of taxes and other contributions, fines and surcharges. All
such tax returns are true, correct, complete, and set forth all items required
by applicable tax laws. OBMP has paid in full or set up an adequate reserve on
the financial statements attached to Schedule 3.2 (l) in respect of all taxes
for the periods covered by such tax returns, and there are no outstanding
governmental tax encumbrances on any assets of OBMP. No tax examination or audit
of OBMP is currently in progress or has been conducted since the date of OBMP’s
formation. OBMP has not applied for and/or received a ruling from any tax
authority regarding a past or prospective transaction of OBMP that affects or
may affect the tax liability of OBMP after date hereof;

 

(ff) OBMP is not a party to a tax sharing agreement or similar contract, nor is
it included in a consolidated tax return of another Person;

 

(gg) OBMP is the sole and exclusive owner, or has the valid right or license to
use, and, to the extent that it does any of the following, to develop, make,
have made, offer for sale, sell, import, copy, modify, create derivative works
of, distribute, license, and dispose of all intellectual property relating to,
used in, or held for the OBMP Business or by OBMP, other than the intellectual
property that is owned by OBMP Mexico (such intellectual property being
hereinafter collectively referred to as the “OBMP IP Rights”). Other than the
OBMP IP Rights, OBMP does not hold or own any other intellectual property of any
kind, including any intellectual property that is similar to the OBMP IP Rights.
The OBMP IP Rights are sufficient for the conduct of the OBMP Business and OBMP
has not transferred, assigned, exclusively licensed or otherwise conveyed to any
Affiliate or third party any of the OBMP IP Rights necessary for the conduction
of the OBMP Business. As used in this Agreement, “OBMP Owned IP Rights” means
OBMP IP Rights that are or are purportedly owned by OBMP; and “OBMP Licensed IP
Rights” means OBMP IP Rights that are not OBMP Owned IP Rights;

 

 18 

  

 

(hh) Neither the execution, delivery and performance of this Agreement nor the
consummation of the transaction between the parties as provided herein will: (i)
constitute a breach of or default under any instrument, license or other
contract governing any OBMP IP Right; (ii) cause the forfeiture or termination
of, or give rise to a right of forfeiture or termination of, any OBMP IP Right;
or (iii) impair the right of OBMP to use, develop, make, have made, offer for
sale, sell, import, copy, modify, create derivative works of, distribute,
license, or dispose of any OBMP IP Right or portion thereof;

 

(ii) Except as set forth in Schedule 3.2 (ii), the operation of the OBMP
Business has not infringed or misappropriated, or is infringing or
misappropriating, any intellectual property of any other party. There is no
pending, or to the knowledge of OBMP, threatened, claim or litigation contesting
the validity, ownership or right of OBMP to exercise any OBMP IP Right, nor, to
the knowledge of OBMP, is there any legitimate basis for any such claim;

 

(jj) OBMP has secured valid written assignments from all of OBMP’s current and
former founders, interest holders, officers, consultants, independent
contractors and employees who were involved in, or who contributed to, the
creation or development of any OBMP Owned IP Rights. No current or former
founder, interest holder, employee, officer, manager, director, consultant or
independent contractor of OBMP has any right, license, claim or interest
whatsoever in or with respect to any OBMP Owned IP Rights;

 

(kk) Schedule 3.2 (kk) of this Agreement contains a true and complete list of
(1) OBMP Owned IP Rights (including all registrations of any patents,
copyrights, mask works, trademarks, service marks, and internet domain names,
and all applications therefor), (2) OBMP Licensed IP Rights, (3) all
applications, registrations, filings and other formal written governmental
actions made or taken pursuant to applicable law by OBMP to secure, perfect or
protect its interest in OBMP IP Rights and (4) all proceedings or actions before
any governmental authority, including the Instituto Mexicano de la Propiedad
Industrial or equivalent authority anywhere else in the world) related to any of
OBMP IP Rights (collectively, the “OBMP Registered IP Rights”). Except as set
forth on Schedule 3.2 (ii), all OBMP Registered Owned IP Rights held by OBMP are
valid, enforceable and subsisting, and OBMP is the owner thereof. Except as set
forth on Schedule 3.2 (kk), OBMP exclusively owns all trademarks and trade names
used in connection with the operation or conduct of the OBMP Business, including
the sale, licensing, distribution or provision of any OBMP products or services;

 

(ll) Except as set forth on Schedule 3.2 (ll), there are no royalties,
honoraria, fees or other payments payable by OBMP to any third Person (other
than salaries payable to employees and independent contractors not contingent on
or related to use of their work product) as a result of the use, license-in,
manufacture, sale, offering for sale, copying, distribution, or disposition of
any OBMP Owned IP Rights by OBMP and none shall become payable as a result of
the consummation of the transaction between the parties as provided herein;

 

(mm) Neither OBMP, nor any Person acting in its behalf, has entered into any
contract entitling any Person to any brokers’ or finder’s fee or any other
commission or similar fee in connection with the execution and delivery of this
Agreement;

 

 19 

  

 

(nn) All receivables and trade accounts payable of OBMP are bona fide
transactions in the ordinary course of business and valued in accordance with
U.S. GAAP. No receivable of OBMP is subject to any claim of reduction, customer
credit balance, set-off, prepayment, counterclaim, billing adjustment,
recoupment or other claim for credit, allowances, adjustments, or subject to
bankruptcy or similar proceedings;

 

(oo) All inventory of OBMP consists of a quantity and quality usable and salable
in the ordinary course of business, is not obsolete, defective, damaged or slow
moving (subject to reserves therefore reflected in the financial statements), is
merchantable, fit for its intended use and is valued in accordance with IFRS. No
inventory of OBMP is subject to any consignment, bailment, and warehousing or
similar contract;

 

(pp) Except as set forth on Schedule 3.2 (pp), OBMP owns or leases all the
properties used in the OBMP Business;

 

(qq) Except as otherwise disclosed on Schedule 3.2 (qq) there are no liabilities
or contracts between: (i) OBMP (or one of its affiliates), on the one hand, and
(ii) its current shareholders (or one of their Affiliates) or any Person who
currently is serving, or has within the past twenty-four months served, as an
officer, director, or equity holder of OBMP (or one of their Affiliates), on the
other hand. Neither OBMP, nor any of its Affiliates has any interest in any
properties used by OBMP;

 

(rr) Subject to Section 3.04 of the Shareholders’ Agreement, all members of the
Board of Directors of OBMP have the same approval rights, in the understanding
that the Vitel Designee (as such term is defined in the Shareholders’ Agreement)
to the Board of OBMP shall have the same approval rights as any other member of
the Board of OBMP.

 

(ss) Except for the representations and warranties expressly contained in this
Agreement, neither OBMP, nor any other Person acting on behalf of OBMP, makes
any representation or warranty, express or implied.

 

CLAUSE IV: INDEMNIFICATION

 

Clause 4.1 Indemnification by MCO and CAV.

 

(a) Subject to the limitations set forth in this Clause IV, from and after the
date hereof, MCO and CAV jointly and severally (in accordance with their
respective pro rata percentage of the OBMP Shares they both hold) shall
indemnify and hold harmless, and agree to pay and/or reimburse OBMP and its
Affiliates and the representatives, Affiliates, successors and assigns of each
of the foregoing Persons (each, an “OBMP Indemnified Person”), from, against and
in respect of any and all actions, liabilities, governmental orders,
encumbrances, losses, damages, bonds, dues, assessments, fines, penalties,
taxes, fees, costs (including reasonable costs of investigation, defense and
enforcement of this Agreement), expenses or amounts paid in settlement
(including reasonable attorneys’ and experts’ fees and expenses), whether or not
involving a Third Party Claim (collectively, “Losses”), incurred or suffered by
the OBMP Indemnified Person(s) or any of them, as a result of, arising out of or
relating to, directly or indirectly:

 

 20 

  

 

(i) any fraud or intentional misrepresentation on the part of Vitel (or any
Affiliate (other than a MCO or CAV) or representative thereof) or any breach of,
or inaccuracy in, any representation, warranty or statement made by or on behalf
of Vitel in this Agreement or in any schedule or certificate delivered by or on
behalf of Vitel pursuant to this Agreement;

 

(ii) any breach or violation of any covenant or agreement of Vitel to the extent
required to be performed or complied with by Vitel at or prior to the date
hereof in or pursuant to this Agreement;

 

(iii) any fraud or international misrepresentation on the part of any MCO or CAV
(or any Affiliate (other than Vitel) or representative thereof) or any breach
of, or inaccuracy in, any representation, warranty or statement made by or on
behalf of MCO or CAV in this Agreement or in any schedule or certificate
delivered by or on behalf of MCO or CAV pursuant to this Agreement;

 

(iv) any breach or violation of any covenant or agreement of MCO or CAV
(including under this Clause IV) in or pursuant to this Agreement;

 

(v) any liability or cost arising out of the manner in which Vitel compensates
its employees and other persons who work or have worked for Vitel, which have
originated at any point prior to and including the date of this Agreement; or

 

(vi) past taxes (including interest and penalties) imposed in respect of the
income, business, property or operations of Vitel, or for which MCO or CAV may
otherwise be liable for the period up to and including the date of this
Agreement.

 

(b) Monetary Limitations. MCO and CAV will have no obligation to indemnify any
OBMP Indemnified Person pursuant to Clauses 4.1(a)(i) and 4.1(a)(iii) hereof,
unless and until the aggregate amount of all such Losses incurred or suffered by
the OBMP Indemnified Persons exceeds $50,000.00 (fifty thousand Dollars 00/100)
(at which point MCO and CAV will indemnify the OBMP Indemnified Persons for all
such Losses in excess of $50,000.00), and the aggregate liability of MCO and CAV
in respect of claims for indemnification pursuant to Clauses 4.1(a)(i) through
4.1(a)(vi) will not exceed the total value of the OBMP Shares as of the date
hereof; provided, that the foregoing limitations will not apply to claims based
upon gross negligence, fraud or intentional misrepresentation.

 

Clause 4.2 Indemnification by OBMP.

 

(a) Indemnification. Subject to the limitations set forth in this Clause IV,
from and after the date hereof, OBMP shall indemnify and hold harmless, and
agree to pay and/or reimburse each of MCO and CAV and each of their respective
Affiliates (other than OBMP and Vitel), and the representatives, Affiliates,
successors and assigns of each of the foregoing Persons (each, a “Vitel
Indemnified Person”), from, against and in respect of any and all Losses
incurred or suffered by the Vitel Indemnified Persons or any of them as a result
of, arising out of or relating to, directly or indirectly:

 

 21 

  

 

(i) any fraud or intentional misrepresentation on the part of OBMP (or any
Affiliate (other than Vitel) or representative therBeof) or any breach of, or
inaccuracy in, any representation, warranty or statement made by or on behalf of
OBMP in this Agreement or in any schedule or certificate delivered by or on
behalf of OBMP pursuant to this Agreement;

 

(ii) any breach or violation of any covenant or agreement of OBMP to the extent
required to be performed or complied with by OBMP at or prior to the date hereof
in or pursuant to this Agreement;

 

(iii) any liability or cost arising out of the manner in which OBMP compensates
its employees and other persons who work or have worked for OBMP, which have
originated at any point prior to and including the date of this Agreement; or

 

(iv) past taxes (including interest and penalties) imposed in respect of the
income, business, property or operations of OBMP, or for which any OBMP
stockholder may otherwise be liable for the period up to and including the date
of this Agreement.

 

(b) Monetary Limitations. OBMP will have no obligation to indemnify any Vitel
Indemnified Person pursuant to Clause 4.2(a)(i) hereof, unless and until the
aggregate amount of all such Losses incurred or suffered by the Vitel
Indemnified Persons exceeds $50,000.00 (fifty thousand Dollars 00/100) (at which
point OBMP will indemnify the Vitel Indemnified Persons for all such Losses in
excess of $50,000) and OBMP’s aggregate liability in respect of claims for
indemnification pursuant to Clauses 4.2(a)(i) through 4.2(a)(iv) will not exceed
the total value of the OBMP Shares as of the date hereof; provided, that the
foregoing limitations will not apply to claims based upon gross negligence,
fraud or intentional misrepresentation.

 

Clause 4.3. Timing for Claims; Notice of Claims

 

(a) Timing for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Clause 4.1(a)(i), 4.1(a)(iii) or 4.2(a)(i) and
4.2(a)(iii) for any breach of, or inaccuracy in, any representation, warranty or
statement unless a written notice is provided to the Indemnifying Party:

 

(i) at any time, in the case of any breach of, or inaccuracy in, the Fundamental
Representations;

 

(ii) at any time, in the case of any claim or suit based upon fraud or
intentional misrepresentation;

 

(iii) at any time prior to the thirtieth (30th) day following the expiration of
the applicable statute of limitations (taking into account any tolling periods
and other extensions) in the case of any breach of, or inaccuracy in, the
Specified Representations; and

 

 22 

  

 

(iv) at any time prior to the twenty four (24) month anniversary of the date
hereof (the “General Indemnity Survival Period”), in the case of any breach of,
or inaccuracy in, any other representation, warranty or statement in this
Agreement or in any schedule or certificate delivered pursuant to this
Agreement.

 

Claims for indemnification pursuant to any other provision of Clause 4.1(a) and
4.2(a) are not subject to the limitations set forth in this Clause 4.3.

 

(b) Written Notice of Indemnification Claims. In the event that any Indemnified
Person wishes to make a claim for indemnification under this Clause IV, the
Indemnified Person shall give written notice of such claim to each Indemnifying
Party within the applicable time limitations contained in Clause 4.3(a). Any
such notice shall describe the breach or inaccuracy and other material facts and
circumstances upon which such claim is based and the estimated amount of Losses
involved, in each case, in reasonable detail in light of the facts then known to
the Indemnified Person; provided, that no defect in the information contained in
such notice from the Indemnified Person to any Indemnifying Party will relieve
such Indemnifying Party from any obligation under this Clause IV, except to the
extent such failure to include information actually and materially prejudices
such Indemnifying Party.

 

Clause 4.4 Third Party Claims

 

(a) Notice of Third Party Claims. Promptly after receipt by an Indemnified
Person of written notice of the assertion of a claim by any Person who is not a
party to this Agreement (a “Third Party Claim”) that may give rise to an
indemnity claim against an Indemnifying Party under this Clause IV, the
Indemnified Person shall give written notice thereof to the Indemnifying Party;
provided, that no delay on the part of the Indemnified Person in notifying the
Indemnifying Party will relieve the Indemnifying Party from any obligation under
this Clause IV, except to the extent such delay actually and materially
prejudices the Indemnifying Party.

 

(b) Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by or on behalf of any Indemnified Person pursuant to Clause
4.4(a). In addition, the Indemnifying Party will have the right to defend the
Indemnified Person against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Person so long as (i) the
Indemnifying Party gives written notice that they or it will defend the Third
Party Claim to the Indemnified Person within thirty (30) days after the
Indemnified Person has given notice of the Third Party Claim under Clause 4.4(a)
stating that the Indemnifying Party will, and thereby covenants to, indemnify,
defend and hold harmless the Indemnified Person from and against the entirety of
any and all Losses the Indemnified Person may suffer resulting from, arising out
of, relating to, in the nature of, or caused by the Third Party Claim, (ii) the
Indemnifying Party provides the Indemnified Person with evidence reasonably
acceptable to the Indemnified Person that the Indemnifying Party will have
adequate financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder, (iii) the Third Party Claim involves
only money damages and does not seek an injunction or other equitable relief
against the Indemnified Person, (iv) the Indemnified Person has not been advised
by counsel that an actual or potential conflict exists between the Indemnified
Person and the Indemnifying Party in connection with the defense of the Third
Party Claim, (v) the Third Party Claim does not relate to or otherwise arise in
connection with Taxes or any criminal or regulatory enforcement action, (vi)
settlement of, an adverse judgment with respect to, or conduct of the defense of
the Third Party Claim by the Indemnifying Party is not, in the good faith
judgment of the Indemnified Person, likely to be adverse to the Indemnified
Person’s reputation or continuing business interests (including its
relationships with current or potential customers, suppliers or other parties
material to the conduct of its business) and (vii) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. The
Indemnified Person may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; provided, that the
Indemnifying Party will pay the fees and expenses of separate counsel retained
by the Indemnified Person that are incurred prior to the Indemnifying Party’s
assumption of control of the defense of the Third Party Claim.

 

 23 

  

 

(c) Limitations on Indemnifying Party Control. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Person unless such judgment, compromise or settlement (i) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant, (ii) results in the full and general release of all Indemnified Person
from all liabilities arising or relating to, or in connection with, the Third
Party Claim and (iii) involves no finding or admission of any violation of legal
requirements or the rights of any Person.

 

(d) Indemnified Person’s Control. If the Indemnifying Party does not deliver the
notice contemplated by sub-section (i) of Clause 4.4(b), or the evidence
contemplated by sub-section (ii) of Clause 4.4(b), within ninety (90) days after
the Indemnified Person has given notice of the Third Party Claim pursuant to
Clause 4.4(a), or otherwise at any time fails to conduct the defense of the
Third Party Claim actively and diligently, the Indemnified Person may defend,
and may consent to the entry of any judgment or enter into any compromise or
settlement with respect to, the Third Party Claim in any manner it may deem
appropriate (and the Indemnified Person need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith). If such notice
and evidence is given on a timely basis and the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently but any of the other
conditions in Clause 4.4(b) is or becomes unsatisfied, the Indemnified Person
may defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim; provided, that
the Indemnifying Party will not be bound by the entry of any such judgment
consented to, or any such compromise or settlement effected, without its prior
written consent (which consent will not be unreasonably withheld, conditioned or
delayed). In the event that the Indemnified Person conducts the defense of the
Third Party Claim pursuant to this Clause 4.4(d), the Indemnifying Party will
(i) advance the Indemnified Person promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses) and (ii) remain responsible for any and all other Losses that the
Indemnified Person may incur or suffer resulting from, arising out of, relating
to, in the nature of or caused by the Third Party Claim to the fullest extent
provided in this Clause IV.

 

 24 

  

 

(e) Consent to Jurisdiction Regarding Third Party Claim. OBMP and each of MCO
and CAV, hereby consent to the non-exclusive jurisdiction of any court in which
any Third Party Claim may be brought against any Indemnified Person for purposes
of any claim which such Indemnified Person may have against any such
Indemnifying Party pursuant to this Agreement in connection with such Third
Party Claim, and in furtherance thereof, the provisions of Clause 5.6 are
incorporated herein by reference, mutatis mutandis.

 

Clause 4.5 No Circular Recovery. Each of MCO and CAV hereby agrees that they
will not make any claim for indemnification against OBMP by reason of the fact
that each was a controlling person, director, employee or representative of OBMP
or Vitel or was serving as such for another Person at the request of OBMP or
Vitel (whether such claim is for Losses of any kind or otherwise and whether
such claim is pursuant to any legal requirement, organizational document,
contractual obligation or otherwise) with respect to any claim brought by an
OBMP Indemnified Person against any of MCO or CAV under this Agreement or
otherwise relating to this Agreement. With respect to any claim brought by an
OBMP Indemnified Person against MCO or CAV under this Agreement or otherwise
relating to this Agreement, each of MCO and CAV expressly waives any right of
subrogation, contribution, advancement, indemnification or other claim against
any of OBMP or Vitel with respect to any amounts owed by MCO or CAV pursuant to
this Clause IV or otherwise

 

Clause 4.6 Indemnity from Trust Shares.

 

(a) For as long as there are OBMP Shares in the Trust maintained under the Trust
Agreement, any and all amounts payable by MCO and CAV as Indemnifying Party to
an OBMP Indemnified Person will be paid in OBMP Shares first out of such Trust
and based on the Fair Market Value (as such term is defined in the Shareholders’
Agreement) of the OBMP Shares on the date of payment, and thereafter, if and
when such OBMP Shares are exhausted, by MCO and CAV as herein provided in cash
in accordance with payment instructions provided by OBMP. Subject to Clause
4.1(b), the existence of the OBMP Shares in the Trust will not be deemed to
limit the amount of any allowable claims by any OBMP Indemnified Person pursuant
to this Agreement for Losses in excess of the value of such OBMP Shares.

 

(b) For as long as there are Vitel Shares in the Trust maintained under the
Trust Agreement, any and all amounts payable by OBMP as Indemnifying Party to a
Vitel Indemnified Person will be paid in Vitel Shares first out of such Trust
and based on the Fair Market Value of the Vitel Shares on the date of payment,
and thereafter, if and when such Vitel Shares are exhausted, by OBMP as herein
provided in cash in accordance with payment instructions provided by MCO and
CAV. Subject to Clause 4.2(b), the existence of the Vitel Shares in the Trust
will not be deemed to limit the amount of any allowable claims by any Vitel
Indemnified Person pursuant to this Agreement for Losses in excess of the value
of such Vitel Shares.

 

Clause 4.7 Insurance Proceeds. Payments by an Indemnifying Party pursuant to
Clause 4.1 or Clause 4.2 in respect of any Losses shall be limited to the amount
of any liability or damage that remains after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment actually
received by the Indemnified Person in respect of any such claim, in each case,
in the year in which the applicable indemnified Losses are incurred.

 

 25 

  

 

Clause 4.8 Indemnification Exclusive Remedy. Except for claims based on fraud,
from and after the date hereof, the right of each party hereto to demand and
receive indemnification payments pursuant to this Clause IV shall be the sole
and exclusive right and remedy exercisable by such party with respect to any
matters relating to, or arising under, this Agreement.

 

Clause 4.9 Remedies Cumulative. The rights of each Indemnified Person under this
Clause IV are cumulative, and each Indemnified Person will have the right in any
particular circumstance, in its sole discretion, to enforce any provision of
this Clause IV without regard to the availability of a remedy under any other
provision of this Clause IV.

 

CLAUSE V: GENERAL PROVISIONS

 

Clause 5.1 Confidentiality

 

(a) The parties hereto agree that Confidential Information (as defined below)
furnished and to be furnished to each was and shall be made available in
connection with their investment in OBMP and Vitel, and in furtherance of the
purposes of this Agreement and the Shareholders’ Agreement. Each party hereto
acknowledges that the Confidential Information that each has obtained or will
obtain is the property of OBMP and Vitel, and each of their Subsidiaries. Each
party hereto agrees that he or she will not disclose any Confidential
Information to any other Person, except that Confidential Information may be
disclosed: (i) to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which a party hereto is subject or as required to be
disclosed by OBMP pursuant to federal securities laws in force in the United
States of America which are applicable to OBMP); provided that such party gives
OBMP and/or Vitel (as applicable) prompt notice of such requests other than
disclosure requirements of the Securities and Exchange Commission of the United
States of America, to the extent practicable, so that OBMP and/or Vitel (as
applicable) may seek an appropriate protective order or similar relief (and the
parties hereto shall cooperate with such efforts by OBMP and/or Vitel, and shall
in any event make only the minimum disclosure required by such law, rule or
regulation, other than federal securities laws in force in the United States of
America which are applicable to OBMP, disclosure which OBMP may make in its
reasonable discretion), (ii) after the later of a period of five (5) years from
and after the date of this Agreement and or (2) years following the date on
which a party hereto ceases to be a stockholder of OBMP, or (iii) if the prior
written consent of OBMP and/or Vitel (as applicable) shall have been obtained.
For the purposes of clarity and the avoidance of doubt the parties hereto
acknowledge and agree that, following the consummation of the transactions
contemplated by this Agreement, OBMP shall not be required to seek the consent
of MCO or CAV for the use of any of Vitel’s Confidential Information which shall
become and be the Confidential Information of OBMP as the beneficial owner of
the Vitel Shares. The provisions of this Clause 5.1(a) are in addition to, and
separate from, any similar covenants and restrictions in respect of Confidential
Information to which a party hereto may be subject by reason of any employment
or consulting relationship with OBMP and/or Vitel (as applicable) or its
Affiliates or the transactions contemplated herein.

 

 26 

  

 

(b) “Confidential Information” shall mean any confidential or proprietary
information relating to the business or affairs of OBMP and/or Vitel or any of
their Affiliates, including, but not limited to, information relating to
financial statements, customer identities, potential customers, employees, sales
representatives, suppliers, servicing methods, equipment programs, strategies
and information, analyses, profit margins or other proprietary information used
by OBMP and/or Vitel or any of their Affiliates; provided, however, that
Confidential Information does not include any information which is in the public
domain or becomes known in the industry through no wrongful act on the part of
the a any of the parties hereto; provided that Confidential Information shall
not include information relating to OBMP and/or Vitel or any of their Affiliates
that (i) is or becomes generally known to the public other than as a result of a
disclosure by the party hereto in violation of this Agreement, (ii) is or was
available to the party hereto on a non-confidential basis prior to its
disclosure to the party hereto, or (iii) was or becomes available to the party
hereto on a non-confidential basis from a source other than OBMP or Vitel, which
source is or was (at the time of receipt of the relevant information) not bound
by a confidentiality agreement with OBMP or another person.

 

(c) The parties hereto acknowledge that the success of Vitel after the date
hereof depends upon the continued preservation of the confidentiality of certain
information possessed by the parties hereto, that the preservation of the
confidentiality of such information by such parties hereto is an essential
premise of the bargain between MCO, CAV, and OBMP, and that the parties hereto
would be unwilling to enter into this Agreement in the absence of Clause 5.1(a).
Accordingly, the parties hereto agree that all information provided by or on
behalf of OBMP to the parties hereto and their Affiliates and representatives,
together with all information provided by or on behalf of Vitel, MCO and CAV to
OBMP and its Affiliates and representatives in connection with the preparation
of this Agreement shall be treated as “Confidential Information” in accordance
with the provisions of Clause 5.1(a).

 

Clause 5.2 Noncompete and Nonsolicitation.

 

(a) For a period of five (5) years from and after the date of this Agreement,
neither MCO or CAV shall, or shall permit, cause or encourage any of their
Affiliates to, engage directly or indirectly, as an owner, employee, consultant,
contractor or otherwise, in any business or enterprise that is engaged in the
development, commercialization, and/or sale of the OBMP Products, the OBMP
Pipeline Products or the Vitel Products (collectively the “Restricted Business”)
anywhere in the world as well as clinical development and marketing of
therapeutic candidates similar to products that are part of the Restricted
Business anywhere in the world, except for those activities listed on Exhibit A
as part of the “Excluded Businesses”; provided, that no owner of less than 5% of
the outstanding stock of any publicly-traded corporation will be deemed to be so
engaged solely by reason thereof in the Restricted Business. For a period of
five (5) years from and after the date of this Agreement, MCO and CAV shall not,
and shall not permit, cause or encourage any of their Affiliates to, solicit,
recruit, offer employment, hire, employ, engage as a consultant, lure or entice
away, or in any other manner persuade or attempt to persuade, any Person who is
an employee of any of OBMP or Vitel to leave the employ of OBMP or Vitel. If the
final judgment of a court of competent jurisdiction declares that any term or
provision of this Clause 5.2 is invalid or unenforceable, the parties hereto
agree that the reduction in the scope, duration, or area of the term or
provision, or the deletion of specific words or phrases, or the replacement of
any invalid or unenforceable term or provision shall be carried out so as to
include a term or provision that is valid and enforceable and that comes closest
to expressing the intention of the invalid or unenforceable term or provision,
and this Agreement will be enforceable as so modified after the expiration of
the time within which the judgment may be appealed.

 

 27 

  

 

(b) Notwithstanding anything to the contrary in Clause 5.2(a) above, in no event
shall MCO or CAV be prohibited from engaging in any business under the following
conditions:

 

MCO or CAV (as applicable) shall promptly notify OBMP in writing of any business
opportunities in any country or territory in the world, with regard to any
expansion of any business activity currently conducted by MCO or CAV beyond the
Excluded Contracts so long as such business (i) does not interfere with MCO or
CAV’s duties under their employment agreements with Vitel and (ii) does not
compete with any of the products that are part of the Restricted Business
anywhere in the world (the “ROW Opportunity”). OBMP, when presented with an ROW
Opportunity, shall have a period of thirty (30) days in which to decide to
participate. In the event the parties to the ROW Opportunity are unable to reach
an agreement to consummate the transaction contemplated by the ROW Opportunity
within thirty (30) days, MCO and/or CAV shall be free to pursue the ROW
Opportunity without OBMP or any of its Affiliates.

 

Clause 5.3 Amendments. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of party.

 

Clause 5.4 Assignments. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by any party (including by operation of
law in connection with a merger or consolidation of such party) without the
prior written consent of the other parties. Any attempted assignment in
violation of this Clause 5. 3 shall be void.

 

Clause 5.5 Notices. All notices, requirements, and requests associated with this
Agreement may be made in writing. All notices shall be deemed duly given if they
are given: (a) in person, with return receipt; or (b) through a specialized
courier service, with return receipt; or (c) via facsimile, upon written
confirmation of receipt thereof; or (d) by email, upon written confirmation of
receipt thereof. All notices shall be given to the following addresses,
facsimile numbers or emails, and shall become effective once they are received,
or when receipt thereof is refused, as provided in the return receipt, or in the
receipt of the specialized courier service:

 

  (a) if to MCO:           Manuel Cosme     Secretaria de Marina 700 Torre Bambu
Depto 2301     Lomas del Chamizal     Del. Cuajimalpa     CP. 05120 Mexico    
Telephone: +52 55 1327 9067     Facsimile: +52 55 5202 5854     Email:
mcosme@vitelpharma.com

 

 28 

  

 

  (b) if to CAV:           Carlos Alaman     Tabachines 72     Bosques de las
Lomas     Del. Cuajimalpa     CP. 05120 Mexico     Telephone: +52 55 5257 0848  
  Facsimile: +52 55 5202 5854     Email: calaman@vitelpharma.com         (c) if
to OBMP:           Oncbiomune Pharmaceuticals, Inc.     11441 Industriplex
Blvd., Suite 190     Baton Rouge, LA 70809 USA     Attention: Andrew Albert
Kucharchuk     Telephone: 225-227-2384     Facsimile: 225 227-2957     Email:
akucha1.OBMP@gmail.com           With a copy (which shall not constitute notice)
to:           Legal & Compliance, LLC     330 Clematis Street, Suite 217    
West Palm Beach, FL 33401     Attention: Lazarus Rothstein, Esq.     Telephone:
561-433-6217     Facsimile: 561-514-0832     Email:
lrothstein@legalandcompiance.com

 

Clause 5.6 Exhibits and Headings. All documents attached hereto, or that are
referenced herein, are incorporated by reference, and shall form an integral
part of this Agreement. If there is a conflict between this Agreement and such
documents, this Agreement shall govern. The titles and headings included in this
Agreement are used solely for convenience purposes, and shall not define, limit,
or describe in any way the scope, or intent (or otherwise affect the
construction) of any provision of this Agreement.

 

Clause 5.7 Fees and Expenses. Each party shall pay its own costs and expenses
incurred in connection with the preparation and execution of this Agreement.

 

Clause 5.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to the
conflicts of laws rules of such state.

 

 29 

  

 

Clause 5.9 Arbitration. Any and all claims or controversies arising from or
relating to, this Agreement, its interpretation, or its alleged breach or
enforcement, shall be resolved by binding arbitration before the American
Arbitration Association (“AAA”) according to the Commercial Arbitration Rules of
the AAA then in effect (the “AAA Rules”). The arbitration shall occur in New
York, New York and the parties waive any objection to this choice of alternative
dispute resolution, procedures or venue. The parties shall each appoint a single
arbitrator and such arbitrators shall agree upon a third arbitrator or, if no
agreement can be reached within fourteen (14) days after the AAA provides the
list of names from its National Roster, the AAA shall appoint the third
arbitrator according to the AAA Rules then in effect. Any arbitration hereunder
shall be conducted in English and shall be completed within one hundred and
eighty (180) days after appointment of the third arbitrator. The arbitrators
shall be authorized to award reasonable attorneys’ fees and costs to the
prevailing party in the arbitration, and to include such sum in the final
arbitration award. The arbitrators may not award punitive, consequential or
special damages. The arbitration award may be confirmed as a judgment in any
court having jurisdiction of the subject matter and parties.

 

Clause 5.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE RELATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY

 

Clause 5.11 Specific Enforcement; Cumulative Remedies. The parties hereto
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any party, in addition to any other rights and remedies
which the parties may have hereunder or at law or in equity, may, in his or its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Clause 5.5 shall be
deemed effective service of process on such party. All rights, powers and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity shall be cumulative and not alternative, and the exercise or
beginning of the exercise of any thereof by any party shall not preclude the
simultaneous or later exercise of any other such rights, powers or remedies by
such party.

 

Clause 5.12 Entire Agreement. This Agreement and any exhibits and other
documents referred to herein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements and understandings, both oral
and written, among the parties hereto, or between any of them, with respect to
the subject matter hereof and thereof.

 

 30 

  

 

Clause 5.13 Severability. If any term, provision, covenant or restriction of
this Agreement or the application thereof to any Person or circumstance is held
by a court of competent jurisdiction or other authority to be invalid, void,
illegal, unenforceable or against regulatory or public policy to any extent,
such term, provision, covenant or restriction shall be deemed modified to the
limited extent necessary for such term, provision, covenant or restriction to no
longer be invalid, void, illegal, unenforceable or against regulatory or public
policy and to achieve the maximum intent of the parties, and the remainder of
this Agreement and the application thereof shall not be affected and shall be
enforceable to the fullest extent permitted by law.

 

Clause 5.14 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement will become effective when duly executed and
delivered by each party hereto. Counterpart signature pages to this Agreement
may be delivered by facsimile or electronic delivery (i.e., by email of a PDF
signature page) and each such counterpart signature page will constitute an
original for all purposes.

 

Clause 5.15 Binding Agreement. Each and all of the covenants, terms, provisions
and agreements contained in this Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, executors, successors and
permitted assigns.

 

IN WITNESS WHEREOF, the parties enter into and execute this Agreement through
their respective duly authorized legal representatives, on the date mentioned in
the preamble.

 

[The rest of the page is intentionally left blank. Signature pages follow.]

 

 31 

  

 

Signature page for the Contribution Agreement dated March 10, 2017, entered into
by and between Manuel Cosme Odabachian, Carlos Fernando Alaman Volnie and
Oncbiomune Pharmaceuticals, Inc.

 

By: /s/ Manuel Cosme Odabachian

Name: Manuel Cosme Odabachian

On his own behalf

 

By: /s/ Carlos Fernando Alaman Volnie

Name: Carlos Fernando Alaman Volnie

On his own behalf

 

[The rest of the page is intentionally left blank. Signature pages follow.]

 

 32 

  

 

Signature page for the Contribution Agreement dated March 10, 2017, entered into
by and between Manuel Cosme Odabachian, Carlos Fernando Alaman Volnie and
Oncbiomune Pharmaceuticals, Inc.

 

ONCBIOMUNE PHARMACEUTICALS, INC

 

By: /s/ Andrew A. Kucharchuk

Name: Andrew A. Kucharchuk

Its: Attorney-in-fact

 

[The rest of the page is intentionally left blank.]

 

 33 

  

 

EXHIBIT A

 

ACTIVITIES NOT SUBJECT TO NON-COMPETE

 

The following business activities shall be deemed Excluded Businesses, as
provided for in this Agreement so long as such business activity (i) is
currently conducted by MCO or CAV pursuant to the terms of any contract or
agreement (the “Excluded Contracts”) as in effect as of the date hereof and for
so long as such contract or agreement is in effect, without any amendment to or
renewal of such contract or agreement after the Closing; (ii) does not interfere
with MCO or CAV’s duties under their employment agreements with Vitel, and (iii)
does not compete with any of the products that are part of the Restricted
Business anywhere in the world (collectively, the “Excluded Business”):

 

  - Clinical trials & contract research organization (CRO) services in Mexico.  
      - Regulatory affairs consulting services and third party lobbying for
sanitary registrations in Mexico.         - Warehousing and/or hosting of
pharmaceutical, biological, over-the-counter (OTC), supplements, medical devices
and other health care products in Mexico.         - Distribution of
pharmaceutical, biological, OTC, supplements, medical devices and other health
care products to the private and/or government segment in Mexico.         -
Manufacturing and development of branded generics, cosmetic, medical devices and
private labels throughout Mexico.         - Consulting services to international
and Mexican companies in the healthcare market.         - Consulting for the
sale, license, acquisition for Mexican and/or foreign companies in Mexico.

 

   

  

 



Execution Version

 

SCHEDULE 3.1 (i)

 

List of actions, proceedings, arbitrations, investigations or audit, whether
civil, criminal, administrative or judicial action pending or threatened,
against or involving MCO and CAV or Vitel as of the date of the Contribution
Agreement:

 

None

 

   

  

 

SCHEDULE 3.1 (j)

 

List of equity interest or ownership stake in any Person that are directly or
indirectly owned by Vitel:

 

1. 50% stake in Oncbiomune México, S.A. de C.V.

 

   

  

 

SCHEDULE 3.1 (k)

 

True and complete list of assets and liabilities of Vitel as of February 28,
2017



 

VITEL LABORATORIOS, S.A. DE C.V. Assets and Liabilities as of February 28, 2017
  Assets               Liabilities           Current Assets              
Current Liabilities           Cash and Bank Accounts   $ 959,176.27        
Various Creditors $ 8,432,422.66       Various Debtors   $ 54,827.08        
Payable Taxes $ 122,420.90       Clients   $ 3,481,318.52                    
Recoverable Taxes   $ 973,899.12         Sum of Current Liabilities       $
8,554,843.56 Sum of Current Assets         $ 5,469,220.99                      
                    Fixed Assets                           Computer Equipment  
$ 10,200.00         Total Liabilities       $ 8,554,843.56 Sum of Fixed Assets  
      $ 10,200.00                                       Deffered Assets        
                Payments in advance   $ -                                      
      Sum of Deferred Assets         $ -                                      
Total Assets         $ 5,479,420.99            

 

   

  

 

SCHEDULE 3.1 (m)

 

Material Adverse Effects known to Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (n)

 

List of all real property owned or leased by Vitel and all real property leases,
surveys, encumbrances:

 

  1. Mexico City Offices: Monte Pelvoux 130 Piso 3, Lomas de Chapultepec, Código
Postal 11000, Delegación Miguel Hidalgo, Ciudad de México, México.         2.
Mexico Warehouse: Km. 14.5 s/n exterior, Col. San Antonio La Isla, Estado de
México, México, C.P. 52280.

 

   

  

 

SCHEDULE 3.1 (q)

 

List of Material Contracts to which Vitel is a party.

 

  1. Exclusive distribution and licensing agreement entered by and between
AqVida GmbH and Vitel Laboratorios, S.A. de C.V. on June 17, 2016. By means of
this agreement, AqVida GmbH granted in favor of Vitel Laboratorios, S.A. de C.V.
an exclusive distribution license for certain products in Mexico.         2.
Distribution and supply agreement entered by and between Laboratorios Q Pharma
SL and Vitel Laboratorios, S.A. de C.V. on February 10, 2016. By means of this
agreement, Laboratorios Q Pharma SL appointed Vitel Laboratorios, S.A. de C.V.
as its exclusive distributor for certain products in Mexico.         3.
Distribution Agreement entered by and between Roha Arzneimittel GmbH, Schwabe
México, S.A. de C.V. and Vitel Laboratorios, S.A. de C.V. on August 29, 2016. By
means of this agreement, Roha Arzneimittel GmbH appointed Vitel Laboratorios,
S.A. de C.V. as its exclusive distributor to promote, market, distribute bud for
public contracts and sell certain products in Mexico.         4. Distribution
Agreement entered by and between Roha Arzneimittel GmbH and Vitel Laboratorios,
S.A. de C.V. on August 17, 2016. By means of this agreement, Roha Arzneimittel
GmbH appointed Vitel Laboratorios, S.A. de C.V. as its distributor for certain
products in Mexico.         5. Distribution Agreement entered by and between
Kamada Ltd. and Vitel Laboratorios, S.A. de C.V. on April 7, 2016. By means of
this agreement, Kamada Ltd. appointed Vitel Laboratorios, S.A. de C.V. as its
distributor for certain products in Mexico.         6. Shareholders’ Agreement
entered by and between OncBioMune México, S.A. de C.V., OncBioMune
Pharmaceuticals Inc. and Vitel Laboratorios, S.A. de C.V. on August 19, 2016. By
means of this agreement, OncBioMune Pharmaceuticals Inc. and Vitel Laboratorios,
S.A. set forth the terms and conditions for the operation of its Mexican
subsidiary.         7. Services Agreement entered by and between Tercero
Autorizado en Evaluación Sanitaria, S.C. and Vitel Laboratorios, S.A. de C.V. on
April 27, 2016. By means of this agreement, Tercero Autorizado en Evaluación
Sanitaria, S.C. shall provide evaluation services in accordance with the
applicable sanitary laws in favor of Vitel Laboratorios, S.A. de C.V.         8.
Shareholders Agreement entered by and between OncBioMune Pharmaceuticals, Inc.,
and Vitel Laboratorios, S.A., dated August 19, 2016.         9. Warehousing
Agreement entered into by and between Bodegas Cero Grados, S.A. de C.V., in its
capacity as custodian, and Vitel Laboratorios, S.A. de C.V., in its capacity as
client, providing for merchandise warehousing services, dated May 16, 2016.

 

   

  

 

SCHEDULE 3.1 (r)

 

List of claims and Material breaches involving Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (t)

 

List of all policies of fire and casualty, liability and other forms of
insurance maintained by or on behalf of Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (w)

 

List of all valid, subsisting and in good standing Material governmental permits
with respect to: (a) the ownership or use of Vitel’s properties and/or; (b) the
operation of the Vitel Business, in either case that are held by or for the
benefit of Vitel:

 

  1. Vitel’s Importer Registration (Padrón de Importadores) issued on January
19, 2017 by the Tax Service Administration (Servicio de Administración
Tributaria)         2. Operation Notice (Aviso de Funcionamiento) issued on June
2, 2016 by the The Federal Commission for the Protection against Sanitary Risk
(Comisión Federal para la Protección contra Riesgos Sanitarios).

 

   

  

 

SCHEDULE 3.1 (y)

 

Employee benefit plans of Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (hh)

 

List of infringements or misappropriations of any intellectual property of
Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (jj)

 

List of (1) Vitel Owned IP Rights (including all registrations of any patents,
copyrights, mask works, trademarks, service marks, and internet domain names,
and all applications therefor), (2) Vitel Licensed IP Rights, (3) all
applications, registrations, filings and other formal written governmental
actions made or taken pursuant to applicable law by Vitel to secure, perfect or
protect its interest in Vitel IP Rights and (4) all proceedings or actions
before any governmental authority, including the Instituto Mexicano de la
Propiedad Industrial or equivalent authority anywhere else in the world related
to any of Vitel IP Rights.

 

File Number   Registration Number  Brand Name  Type  Description of the type of
brand  Class   Owner 1141583   1496892  VITEL  Brand Registration  NAME   1  
Vitel Laboratorios, S.A. de C.V. 1141586   1258305  VITEL  Brand Registration 
NAME   35 36   Vitel Laboratorios, S.A. de C.V. 1713067   In Progress  VITEL 
Brand Registration  MIX / LOGO   35   Vitel Laboratorios, S.A. de C.V. 1713074  
In Progress  VITEL  Brand Registration  MIX / LOGO   5   Vitel Laboratorios,
S.A. de C.V. 1724616   In Progress  PROSCAVAX  Brand Registration  NAME   5  
Vitel Laboratorios, S.A. de C.V. 1730567   In Progress  ONCBIOMUNE  Brand
Registration  NAME   35   Vitel Laboratorios, S.A. de C.V. 1777475   In
Progress  VIO PHARMACEUTICALS  Brand Registration  NAME   5   Vitel
Laboratorios, S.A. de C.V. 1777478   In Progress  VIO PHARMACEUTICALS  Brand
Registration  NAME   35   Vitel Laboratorios, S.A. de C.V.

 

   

  

 

SCHEDULE 3.1 (kk)

 

List of royalties, honoraria, fees or other payments payable by Vitel to any
third Person as a result of the use, license-in, manufacture, sale, offering for
sale, copying, distribution, or disposition of any Vitel Owned IP Rights by
Vitel:

 

None

 

   

  

 

SCHEDULE 3.1 (oo)

 

List of all properties not owned or leased by Vitel and used in connection with
the Vitel Business:

 

None

 

   

  

 

SCHEDULE 3.1 (pp)

 

List of liabilities or contracts between: (i) Vitel, and (ii) MCO or CAV or any
person who currently is serving, or has within the past twenty-four months
served, as an officer, director, or equity holder of Vitel:

 

None

 

   

  

 

Execution Version

 

Schedule 3.2 (j)

 

List of actions, proceedings, arbitrations, investigations or audit, whether
civil, criminal,

administrative or judicial action pending or threatened, against or involving
OBMP.

 

None.

 

   

   

 

Execution Version

 

Schedule 3.2 (k)

 

List of equity interest or ownership stake in any Person that are directly or
indirectly

owned by OBMP.

 

1.50% stake in Oncbiomune Mexico, S.A. de C.V.

 

   

   

 



Execution Version

 

Schedule 3.2 (l)

 

True and complete copies of the financial statements of OBMP as of September 30,
2016.

 

See Financial Information included as part of Form 10-Q, filed with the SEC on
November 21, 2016 for the quarterly period ending September 30, 2016.

 

   

   

 



Execution Version

 

Schedule 3.2 (n)

 

Material Adverse Effects known to OBMP.

 

None.

 

   

   

 

Execution Version

 

Schedule 3.2 (o)

 

List of all real property owned or leased by OBMP and all real property leases,
surveys, encumbrances, and material documents relating to such real property

 

  1. Lease Agreement in connection with Baton Rouge facility, located at 11441
Industriplex Blvd., Suite 190, Baton Rouge, LA 70809.

 

   

   

 



Execution Version

 

Schedule 3.2 (r)

 

List of Material Contracts to which OBMP is a party.

 

  1. See agreements filed with SEC.

 

   

   

 



Execution Version

 

Schedule 3.2 (s)

 

List of claims and Material breaches involving OBMP.

 

None.

 

   

   



 

Execution Version

 

Schedule 3.2 (u)

 

List of all policies of fire and casualty, liability and other forms of
insurance maintained by or on behalf of OBMP.

 

  1. Business and Management Indemnity Policy (Scottsdale Insurance Company,
Policy # EKS3199308)         2. General Liability Policy (Scottsdale Insurance
Company, Policy # CPS254548)         3. Worker’s Compensation Policy (Louisiana
Workers’ Compensation Corporation, Policy # 153175-A)

 

   

   

 



Execution Version

 

Schedule 3.2 (x)

 

List of all valid, subsisting and in good standing Material governmental permits
with respect to: (a) the ownership or use of OBMP’s properties and/or; (b) the
operation of the Vitel Business, in either case that are held by or for the
benefit of OBMP.

 

1. PGT/Vaccines:

 

  a. See attached communications and certifications from the Department of
Health and Human Services, Food and Drug Administration, in connection with the
drug and drug-related items listed therein.         b. See chart of status of
PGT and Vaccine Applications included as part of Schedule 3.2(kk).

 

2. Authorization to do Business: OBMP is authorized to do business in Louisiana
and Nevada.

 

   

   



 

Execution Version

 

Schedule 3.2 (z)

Employee benefit plans of OBMP

 

OBMP provides health insurance benefits as identified in:

 

1. Humana # 748626-001

 

OBMP pays 100% of employee family coverage cost.

 

   

   



 

Execution Version

 

Schedule 3.2 (ii)

 

List of infringements or misappropriations of any intellectual property by OBMP.

 

None.

   

   



 

Execution Version

 

Schedule 3.2 (kk)

 

List of (1) OBMP Owned IP Rights (including all registrations of any patents,
copyrights, mask works, trademarks, service marks, and internet domain names,
and all applications therefor), (2) OBMP Licensed IP Rights, (3) all
applications, registrations, filings and other formal written governmental
actions made or taken pursuant to applicable law by OBMP to secure, perfect or
protect its interest in OBMP IP Rights and (4) all proceedings or actions before
any governmental authority, including the Instituto Mexicano de la Propiedad
Industrial or equivalent authority anywhere else in the world related to any of
OBMP IP Rights.

 

1.Domain Names:

 

a.OncBioMune.com

 

2.Trademarks:

 

a.Pending application for mark “PROSCAVAX”

 

3.Patent / Drug IP: OncBioMune - Status of PGT and Vaccine Applications

 

Docket No.   Country   Substatus   Appln. No.   Appln. Date   Patent No.   Grant
Date   Title 24412CA01   Canada   PENDING   2824347   01/09/2012          
COMPOSITION AND METHOD FOR TREATING CANCER 24412CN01   China P.R.  

ALLOWED

FEES PAID NOV. 2015

  201280005114.4   01/09/2012   TBD   TBD   COMPOSITION AND METHOD FOR TREATING
CANCER 24412EA01   Eurasia   PENDING   201370155   01/09/2012          
COMPOSITION AND METHOD FOR TREATING CANCER 24412EP01   Europe  

INTENDED ALLOWANCE

MAY 15, 2016

  12701292.0       TBD    TBD   COMPOSITION AND METHOD FOR TREATING CANCER
24412HK01   Hong Kong   PENDING   14101607.7   02/20/2014           COMPOSITION
AND METHOD FOR TREATING CANCER 24412IN01   India   PENDING   6659/DELNP/2013  
01/09/2012           COMPOSITION AND METHOD FOR TREATING CANCER

 

   

   



 

Execution Version

 

Docket No.   Country   Substatus   Appln. No.   Appln. Date   Patent No.   Grant
Date   Title 24412JP01   Japan   PENDING   2013-549475   01/09/2012          
COMPOSITION AND METHOD FOR TREATING CANCER 24412MX01   Mexico   PENDING  
MX/a/2013/008188   01/09/2012           COMPOSITION AND METHOD FOR TREATING
CANCER 24412UA01   Ukraine  

ALLOWED

INST. TO PAY FEES APR. 2015

  2013 09855   01/09/2012   TBD   TBD   COMPOSITION AND METHOD FOR TREATING
CANCER 24412US01   United States   ISSUED   13/005993   01/13/2011   8647627  
02/11/2014   COMPOSITION FOR A CANCER VACCINE 24412US02   United States   ISSUED
  14/137060   12/20/2013    9211322   12/15/2015   COMPOSITION AND METHOD FOR
TREATING CANCER 24412US03   United States   PENDING   14/942517   11/16/2015    
      COMPOSITION AND METHOD FOR TREATING CANCER 24413CA01   Canada   PENDING  
2788663   01/31/2011           TAXANE- AND TAXOID- PROTEIN COMPOSITIONS
24413EP01   EPC   PENDING   11702566.8   01/31/2011           TAXANE- AND
TAXOID- PROTEIN COMPOSITIONS 24413US02   United States   ALLOWED   13/017173  
01/31/2011   TBD   TBD   TAXANE- AND TAXOID- PROTEIN COMPOSITIONS

 

   

   



 

Execution Version

 

Schedule 3.2 (ll)

 

List of royalties, honoraria, fees or other payments payable by OBMP to any
third Person as a result of the use, license-in, manufacture, sale, offering for
sale, copying, distribution, or disposition of any OBMP Owned IP Rights by OBMP.

 

None.

 

   

   



 

Execution Version

 

Schedule 3.2 (pp)

 

List of all properties not owned or leased by OBMP and used in connection with
the OBMP Business.

 

None.

 

   

   

 

Execution Version

 

Schedule 3.2 (pp)

 

List of liabilities or contracts between: (i) OBMP and (ii) its current
shareholders or any person who currently is serving, or has within the past
twenty-four months served, as an officer, director, or equity holder of OBMP.

 

  1. Employment Agreement between OncBioMune Pharmaceuticals, Inc. and Andrew
Kucharchuk effective as of February 2, 2016.         2. Employment Agreement
between OncBioMune Pharmaceuticals, Inc. and Jonathan F. Head, Ph.D. effective
as of February 2, 2016.

 

   

   

 